Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00477-CV

      Robert TYSON, Carl and Kathy Taylor, Linda and Ron Tetrick and Ruthie Nilson,
                                     Appellants

                                               v.

       Robert N. FREEMAN II as Principal of Medina Livestock Sales Company, Ltd.,
                                      Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for further proceedings on appellants’ claims against
appellee in his capacity as “principal” of Medina Livestock Sales Company, Ltd. It is ORDERED
that appellants recover their costs of this appeal from appellee.

       SIGNED February 13, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice